Citation Nr: 1542644	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  07-10 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to sarcoidosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The Veteran served on active duty from December 1993 to January 1994 and from February 2000 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This matter was previously before the Board in July 2012, when it was remanded to afford the Veteran a VA examination and obtain an opinion in connection with his hypertension.  This matter was again remanded by the Board in January 2015 to obtain additional VA medical records and an addendum opinion.  These actions having been taken, this matter is again before the Board.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

The Veteran's hypertension did not have its onset in service or manifest to a compensable degree within one year of his active duty service, and is not proximately due to, the result of or aggravated by his service-connected sarcoidosis.


CONCLUSION OF LAW

The criteria to establish service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154(a), 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Board notes that the June 2004 and March 2005 notification letters sent to the Veteran in connection with his claim did not inform him of how the VA determines disability ratings and assigns effective dates.  Nevertheless, as set forth below, the Board concludes that the preponderance of the evidence weighs against entitlement to service connection, which renders the question of appropriate notice moot in this regard, and thus does not affect the essential fairness of the adjudication of his claim.  See Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).  Accordingly, the Board finds that VA has satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

With respect to the duty to assist, the Veteran's in-service and post-service VA and private treatment records have been associated with the claims file, and he has not identified any additional, outstanding records that have not been requested or obtained.  In addition to obtaining pertinent records, the AOJ assisted the Veteran by affording him a VA examination and obtained medical opinions in support of his claims in August 2012 and April 2015.  The Board finds that these reports, taken together, are adequate because they included: a physical examination of and interview with the Veteran, a review of the relevant records and history and appropriate testing.  Additionally, the opinions contain clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As noted above, this matter was remanded by the Board in July 2012 to afford the Veteran a VA examination, and in January 2015 to obtain additional VA medical records and an addendum medical opinion.  All of the requested documents have been obtained and VA examination/medical opinions have been provided.  Thus, the Board finds substantial compliance with the 2012 and 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist such that appellate review may proceed without prejudice to the Veteran.

II.  Service Connection

The Veteran seeks service connection for hypertension, both on a direct basis and as secondary to his service-connected sarcoidosis.  For the reasons that follow, the Board finds that service connection is not warranted.

A.  Applicable Law

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service on a direct basis connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may also be shown by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of recurrent symptoms.  38 C.F.R. § 3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be established on a secondary basis for a disability that is proximately due to or aggravated by an already service-connected disorder.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

B.  Analysis

In this case, the preponderance of the evidence is against a finding that the Veteran's hypertension had its onset in or is related to an injury or disease incurred in service, or manifested to a compensable degree within one year of his separation from active military service.  The Veteran's service treatment records (STRs) show that he was not diagnosed or treated for hypertension or high blood pressure in service, nor is there evidence that he demonstrated high blood pressure in service.  See STRs, see also August 2012 VA Examination Report.  Likewise, there is no evidence in the record showing that he was diagnosed with or treated for hypertension or high blood pressure within one year of his separation from active duty service, or that his hypertension manifested to a compensable degree during that time.  The Veteran's medical records show that although he was diagnosed with and treated for sarcoidosis in 2000 and noted to have a family history of hypertension, there is no indication that he had hypertension at that time.  The first notation in the medical records referencing high blood pressure is in an August 2002 Medical Board examination, at which time the examiner noted that the Veteran had a blood pressure of 158/98, and should have follow-up for high blood pressure at the VA.  The VA medical records from 2004 to 2006 show no treatment for hypertension or high blood pressure during that time.  His VA medical records show that he was diagnosed with and treated for hypertension in approximately 2007 or 2008.  See June 2009 VA Medical Record; see also August 2012 VA Examination Report.  The August 2012 and April 2015 VA examiners both opined that the Veteran's hypertension was not related to service because his STRs do not document a chronic, ongoing treatment or condition for hypertension, and he was not diagnosed with or treated for hypertension for approximately eight to nine years after his active military service.  See August 2012 & April 2015 VA Examination Reports.  Additionally, the August 2012 VA examiner noted that the Veteran's medical records showed only a few random elevations in blood pressure exhibited prior to his diagnosis.  The Board finds the examiners' opinions highly probative as they contain clear conclusions supported by the evidence of record and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board further finds that the Veteran's hypertension was not caused by, related to or aggravated by his service-connected sarcoidosis.  In reaching this conclusion, the Board credits the opinions of the August 2012 and April 2015 VA examiners, both of whom opined that the Veteran's sarcoidosis did not cause, lead to or aggravate his hypertension.  The examiners reasoned that the Veteran was diagnosed with essential hypertension, which according to medical literature, affects approximately 30 percent of adults in the U.S. and has known risk factors including race, advancing age, familial tendencies and health habits.  See August 2012 VA Examination Report.  The August 2012 VA examiner noted that sarcoidosis, an inflammatory, autoimmune disorder causing nodules of the organs, primarily lungs, is not a known cause of hypertension, and is not related unless there exists significant end organ disease, which is not seen in the clinical review of the Veteran's medical records.  This examiner noted that a January 2007 VA pulmonary examiner found that the Veteran exhibited no active sarcoidosis since 2002.  See id; see also January 2007 VA Pulmonary Examination Report.  The August 2012 examiner also noted that the Veteran's echocardiography and pulmonary studies were stable and without gross abnormality, showing no etiology for secondary hypertension.  The April 2015 VA examiner also opined that the Veteran's hypertension was not caused or aggravated by his service-connected sarcoidosis because essential hypertension is not a secondary diagnosis and the Veteran's sarcoidosis is not of a severe enough extent to cause hypertension.  The April 2015 VA examiner further reasoned that the Veteran's hypertension was not aggravated by his sarcoidosis because he has exhibited stable hypertension with no increase in the severity of this disorder.  The Board finds the opinions of the August 2012 and April 2015 VA examiners highly probative on the issues of whether the Veteran's sarcoidosis caused or aggravated his hypertension.  Nieves-Rodriguez, 22 Vet. App. 295.

To the extent that the Veteran has claimed that his hypertension is related to his service-connected sarcoidosis, the Board notes that he is not competent to make such a determination.  It is not argued or shown that the Veteran, as a lay person, is qualified through specialized education, training, or experience to determine the medical etiology of his claimed condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  The Board notes that the Veteran has submitted an internet article suggesting that pulmonary hypertension is associated with sarcoidosis; however, there is no evidence in the record that the Veteran has had pulmonary hypertension at any point during the appeal period.  The Veteran has been diagnosed with essential hypertension, and his medical records and VA examination reports show no diagnosis of or treatment for pulmonary hypertension.  Thus, the Board affords the Veteran's newly submitted evidence little probative value on the issue of secondary service connection.  

Additionally, the Board notes the Veteran's argument that the April 2015 VA examiner's opinion with regard to the relationship between sarcoidosis and hypertension is conclusory, and thus inadequate.  See August 2015 Appellate Brief.  Although the April 2015 examiner did not "articulate the level, and symptoms, of sarcoidosis that would be considered a causative factor," the Board finds that such a level of detail is not necessary in light of the August 2012 VA examiner's statement that hypertension is not caused or aggravated by sarcoidosis "unless there exists significant end organ disease" which was not seen in the clinical review of the Veteran's medical records.  Additionally, the April 2015 VA examiner's opinion that there was no aggravation of hypertension by sarcoidosis is not conclusory because the examiner found that the current severity of the Veteran's hypertension was not greater than its baseline, i.e. stable hypertension.  

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a hypertension, both on a direct and secondary basis.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


